Mr. Justice Wolf
delivered tlie opinion of tlie court.
At a customary place on tlie streets of San Lorenzo and at night, a little before election time, there was a gathering of people to listen to Unionist orators, the meeting having been announced in advance.
While this meeting was being held, the appellant and another came up on horseback, one or both of them bearing torches, and insisted on passing through the crowd. One of them bore the Socialist insignia and the other, the appellant, the insignia of the Republican Party.
The horsemen passed through without much, if any, disturbance of the crowd, but after a little while they returned, and this return produced a commotion and excitation in the crowd.
The police intervened and a greater disturbance was prevented.
The appellant insists, among other things, that the real *25disturbance emanated from one of tlie crowd in that tbe latter advanced with a stick to attack or threaten the appellant.
The appellant also maintains that the proof of the Government was so inharmonious and full of contradictions as to destroy the judgment. He, however, admits that after passing through the crowd the horsemen came back a second time and that the commotion was thereupon produced.
Under these circumstances it must be held that the appellant intended the natural and probable consequences of his act. Accoutred as he was and accompanied as he was, he must have known that his appearance would produce an excitation. Perhaps, as he maintained, he had a right to go through the crowd on horseback, if he had ridden through without doing anything or bearing anything calculated to excite the crowd. When, however, he came the second time, prepared to go through again, he displayed an intention, not merely of passing through the streets, but of disturbing the people assembled.
Harrison v. Duke of Rutland, 12 English Puling Case Law, 587, was a case where a man walked up and down on the highway and thus prevented the owner of the land on both sides thereof from using his land for sport. The court held that while a man had a right to use the highway, when he did it to disturb the right of another he was guilty of trespass.
Nor can appellant justify himself by saying the first hostile demonstration came from some one in the crowd and was directed towards him. It was his act or the manner of it that produced the disturbance. Somewhat similar reasoning may be found in People v. Burman, 25 L. R. A. (N. S.) 256.
While the case is not free from doubts, there, was enough before the court to justify it in finding that the assembly *26was disturbed and that it was the intention of the appellant to disturb it.

Affirmed.

Chief Justice Hernández and Justices Del Toro, Aldrey and Hutchison concurred.